internal_revenue_service number release date index number ---------------------------- ------------- -------------------- ------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-107892-09 date june legend distributing -------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------ ---------------------- controlled -------------------------------------------------------------------------------------------------------------- ------------------------------------ state x date date -------------------- -------------------------- ---------------------- group a shareholders ------------------------------------------------------------------------------- ------------------------------ ------------------------------------------------------------------------------- ----------------------------- ------------------------------- ------------------------ group b shareholders ------------------------------------------------------------------------------- ----------------------------- ----------------------- ------------------------------------------------------------------------------- x ---- plr-107892-09 y busine sec_1 dear ----------------- ---- --------------------------------------------------- this letter responds to your representative’s letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted by letters dated date date and date the material information submitted for consideration is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing was organized as a subchapter_c_corporation in state x on date effective date distributing elected to become an s_corporation distributing is owned by two shareholder groups the group a shareholders together own x and the group b shareholders together own y of the stock of distributing distributing is engaged in busine sec_1 distributing has submitted financial information which indicates that busine sec_1 has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction plr-107892-09 for what are represented as valid business reasons distributing proposes the following transactions the proposed transaction i ii iii controlled will be incorporated in state x controlled will have one class of common_stock outstanding all of which will be owned by distributing distributing will transfer assets and liabilities related to the conduct of busine sec_1 to controlled in exchange for all of the controlled stock the contribution immediately after the contribution distributing will distribute all of the controlled stock to the group b shareholders in exchange for all of their distributing stock the distribution thereafter the group a shareholders will own all of the distributing stock and the group b shareholders will own all of the controlled stock representations the taxpayer has made the following representations concerning the proposed transaction a b c d e f the fair_market_value of the controlled stock to be received by the group b shareholders will be approximately equal to the fair_market_value of the distributing stock surrendered by the group b shareholders in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder the five years of financial information submitted on behalf of distributing concerning busine sec_1 represents its present operations and there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the business contributed to controlled is representative of the business’s present operation and there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees neither busine sec_1 nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distribution in plr-107892-09 a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part g h i j k the distribution is carried out for the following corporate business purposes to resolve deadlock among the management of distributing which threatens the continued operation of its business and exposes it to the risk of lost profits foreclosure financial consequences the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by this corporate business_purpose loss of customers and various other severe the the transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both the total adjusted bases of the assets to be transferred to controlled by distributing in the transaction will equal or exceed the sum of the total liabilities assumed within the meaning of sec_357 by controlled the liabilities assumed within the meaning of sec_357 by the controlled_corporation in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred the total fair_market_value of the assets transferred to controlled in the transaction will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 controlled in the exchange and ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange l distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction m no income items including accounts_receivable or any item resulting from a sale exchange or disposition of property that would have resulted in income to the distributing_corporation and no items of expense will be transferred to the controlled_corporation if the distributing_corporation has earned the right to receive the income or could claim a deduction for the expense under the accrual or similar method_of_accounting n no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution plr-107892-09 o p q r s t u v for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 effective date distributing made an election under sec_1362 to be an s_corporation within the meaning of sec_1361 and distributing has continued to be an s_corporation since date within the meaning of sec_1361 immediately after the transaction controlled will be eligible to elect s_corporation status pursuant to sec_1362 effective immediately after the transaction plr-107892-09 w controlled will elect to be treated as an s_corporation effective immediately after the distribution see sec_1_1361-3 x y none of the persons holding stock membership interests or any equity_interest in either distributing or controlled is a nonresident_alien_individual a foreign_corporation or a_trust except for trusts meeting the requirements of sec_1361 there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either distributing or controlled rulings based solely on information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will constitute a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately prior to its transfer sec_362 the holding_period for each asset received by controlled from distributing will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the group b shareholders upon their receipt of controlled stock in exchange for their distributing stock sec_355 the basis of the controlled stock in the hands of the group b shareholders after the distribution will in each instance equal the basis of the respective distributive stock surrendered by the shareholder in exchange therefore sec_358 plr-107892-09 the holding_period of the controlled stock received by group b shareholders will in each instance include the holding_period of the distributing stock held by each respective shareholder provided that each respective shareholder held the distributing stock as a capital_asset on the date of the distribution sec_1223 proper allocation of distributing's earnings_and_profits will be made under sec_312 and sec_1_312-10 controlled will be subject_to sec_1374 with respect to any asset transferred in the contribution to the same extent that distributing is subject_to sec_1374 with respect to such asset for purposes of sec_1374 controlled’s recognition_period will be reduced by the portion of distributing’s recognition_period that expires prior to the contribution sec_1374 and ann i r b distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder taxable_year under sec_1361 if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be eligible to elect to be a subchapter_s_corporation under sec_1362 for its first taxable_year for any portion of first its caveats no opinion is expressed about the tax treatment of the proposed transaction described above under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the proposed transaction satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 and iii whether the proposed transaction is part of a plan or series of related transactions under sec_355 procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-107892-09 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ____________________ lisa a fuller senior counsel branch office of associate chief_counsel corporate
